2350 Fifth Ave. LLC v 2350 Fifth Ave. Corp. (2014 NY Slip Op 06382)
2350 Fifth Ave. LLC v 2350 Fifth Ave. Corp.
2014 NY Slip Op 06382
Decided on September 25, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on September 25, 2014Mazzarelli, J.P., Friedman, Renwick, Richter, JJ.


3829 113827/06

[*1]2350 Fifth Avenue LLC, Plaintiff-Respondent,
v2350 Fifth Avenue Corporation, Defendant-Appellant.
An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Edward Lehner, J.), entered on or about February 13, 2009,
And said appeal having been stayed at the call of the calendar, and correspondence from counsel having been filed on September 8, 2014,
It is unanimously ordered that said appeal be and the same is hereby withdrawn.
ENTERED: SEPTEMBER 25, 2014
CLERK